 In the Matter of DETROIT CREAMERY COMPANY, ARCTICICE CREAMPLANT,andUNITED DAIRY WORKERS, LOCAL 83, AFFILIATEDWITH THEUNITED RETAIL, WHOLESALE AND DEPARTMENTSTORE EMPLOYEES OFAMERICA, C. 1, O.Case No. 7-R-1759.-Decided September8, 1944Butzel, Eaman,Long, Gust c Bills,byMr. Rockwell T. Gust,ofDetroit,Mich.,for the Company.Messrs.Nicholas J. RotheandRussell Ballard,of Detroit, Mich.,for the C. 1. 0.Padway & Goldberg,byMr.I.E. Goldberg,of Milwaukee, Wis.,for the A. F. of L.Mr. Julius Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Dairy Workers,Local 83, affiliated with the United Retail, Wholesale and Depart-ment Store Employees of America, C. I. 0., herein called the C. I. 0.,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Detroit Creamery Company, ArcticIce Cream Plant, Detroit, Michigan, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Robert J. Wiener, Trial Examiner. Saidhearing was held at Detroit, Michigan, on July 28, 1944.The Com-pany, the C. I. 0., and the Milk Drivers and Dairy Employees, LocalUnion 155, affiliated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, A. F. of L., hereincalled the A. F. of L., appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and arehereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.58 N. L.R. B., No. 23.125 126DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDetroit Creamery Company, a Michigan corporation, operates aplant at Detroit, Michigan, known as the Arctic Ice Cream Plant. Itis engaged in the manufacture of ice cream and related products.During the year 1943, the Company purchased raw materials in ex-cess of $1,000,000, in value, 28 percent of which was purchased fromsources in States other than Michigan.During the same period, theCompany's sales were in excess of $1,000,000, none of which weremade or delivered to sources in States other than Michigan.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Dairy Workers, Local 83, affiliated with the United Retail,Wholesale and Department Store Employees of America,-C. I. 0., isa labor organization admitting to membership employees of theCompany.Milk Drivers and Dairy Employees, Local Union No. 155, affiliatedwith the International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, A. F. of L., is a labor organizationadmitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn March 30, 1944, the C. I. 0., by letter, advised the Company thatits employees desired to become members of the C. I. O. and requestedthat the Company not renew its contract with the A. F. of L. TheCompany refused to bargain with the C. 1. 0. because of the existenceof a contract with the A. F. of L. dated July 5, 1942 under whichthe A. F. of L. was recognized as the exclusive bargaining representa-tive.The A. F. of L. contends that this contract is a bar to theinstant proceeding.The contract provides that it should continuein force and effect until July 5, 1943, and from year to year there-after until terminated by either party by written notice 60 daysprior to the expiration day in any year. The C. I. O. filed a petitionfor the determination of representatives on May 1, 1944.Since therequest on March 30, 1944, and the petition for a determination ofrepresentatives filed on May 1, 1944, were prior to the effective dateof the contract's automatic renewal provision, we find that the con-t ract does not constitute a bar to the instant proceeding. DETROIT CREAMERY COMPANY127A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. 0. and the A. F. of L. each representsa substantial number of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe C. I. 0. seeks a unit comprising all employees of the ArcticIce Cream Plant in Detroit, Michigan, excluding clerical employees,engineering and maintenance employees, and all supervisory em-ployees with authority to hire', promote, discharge, discipline or other-wise effect changes in the status of employees or effectively recommendsuch action.The Company takes no position with respect to theappropriate unit except to contend that two assistant superintendents,one stockroom clerk and one timekeeper are supervisory employeesand should be excluded.The A. F. of L. seeks to include these four'employees.The C. I. 0. apparently is agreeable to the inclusionof the two assistant superintendents.Assistant Superintendents.-Therecord clearly discloses that thesetwo employees have the authority to recommend the hire and dis-charge of employees under their supervision and that such,recommcii-dations are normally followed by the superintendent.We find thatthe assistant superintendents fall within the Board's definition ofsupervisory employees.We shall exclude them.Stockroom Cleric.-Thestockroom clerk has charge of the stock-room.He has one man helping him and occasionally more than one.The record does not disclose, however, that this employee, has th.3authority to make effective recommendations with respect to thestatus of this helper.This employee, in addition, is in effect a ship-ping and receiving clerk and does a substantial part of the physicallabor involved in connection with the shipping and receiving.Wefind that the stockroom clerk does not possess supervisory authoritywithin the Board's customary definition.We shall include him.Timekeeper.-Theevidence in the record is uncontradicted that thisemployee compiles figures and records on the basis of which the,IThe Regional Director reported that the C I O. submitted 115 cards, all of which boreapparently genuine original signatures ; that the names of 97 persons appearing on thecards were listed on the Company's pay roll of June 10, 1944, which contained the namesof employees in the appropriate unit ; and that 4 of these cards were dated in October 1943,and the balance in April 1944.The pay roll of June 10, 1944, lists 164 employees in thealleged appropriate unit.The A. F. of L submitted an unsigned statement of dues payments for the month ofJune 1944One hundred thirty five names appeared upon the list and all were the namesof persons on the pay roll list of June 10, 1944. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees in the alleged unit are paid.Since it has been the Board'spractice to exclude such employees from plant=wide units of the kindhere involved,we shall exclude him.We find that all employees of the Arctic Ice Cream Plant in De-troit,Michigan,including the stockroom clerk, but excluding clericalemployees,engineering and maintenance employees,the timekeeper,assistant superintendents,and all or any other supervisory employeeswith authority to hire, promote,discharge,discipline,or otherwiseeffect changes in the status of employees,or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THEDETERMINATION OF REPRESENTATIVESThe A.F. of L.contends,over the objection of the C. I. 0.,'that certain temporary or seasonal employees should not be permittedto vote in the election,notwithstanding the fact that these seasonalemployees are presently covered by the Company's contract with theA. F. of L. and the Company has and does check off dues to theA. F. of L with respect to all seasonal employees.The ice creamseason is at its"peak period" during the summer months and duringthis period the Company is forced to take on additional employees.'These seasonal employees are almost, if not entirely,high school boysand girls,who work for the Company during the summer months.Although the majority of them are employed after the close of school,some of them start working part time shortly before school closes andthey leave the Company's employ in the fall.There is no evidenceof any attempt on the part of the Company to recruit the sameemployees from year to year;neither has the Company any policyof recruiting permanent employees from among these seasonal em-ployees.Inasmuch as these school boys and girls will terminatetheir employment with the Company at the end of the summer seasonand since it appears that these temporary employees,hired duringthe "peak period,"have no reasonable prospect of either permanentor regular seasonal employment,we are of the opinion that they lack-that community of interest with the permanent employees whichwould entitle them to vote.Accordingly,we find them ineligible toparticipate in the election.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein,subject to the limitations and additions set forth inthe Direction. DETROIT CREAMERY COMPANY0DIRECTION OF ELECTION129By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Detroit CreameryCompany, Arctic Ice Cream Plant, Detroit, Michigan, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Seventh Region, act-ing in this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees of the armedforces of the United States who present themselves in person at thepolls, but excluding seasonal employees and those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by United Dairy Workers, Local 83, affiliatedwith the United Retail, Wholesale and Department Store Employeesof America, C. I. 0., or by Milk Drivers and Dairy Employees LocalUnion No. 155, affiliated with the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, A. F. ofL. for the purposes of collective bargaining, or by neither.809591-45-vol. 68-10